DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections and Response to Arguments
	The following rejections are withdrawn in view of Applicant’s amendments to the independent claims: the rejection of claims 1-3, 6-9, 12, 16, 18, and 19 under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al.); the rejection of claims 4, 5, 10, and 20 under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al.) as applied to claims 1-3, 6-9, 12, 16, 18, and 19 above, and further in view of DE102004060496A1 (hereafter, “Allwohn” et al.); the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al.) as applied to claims 1-3, 6-9, 12, 16, 18, and 19 above, and further in view of US 4,966,607 (hereafter, “Shinoki” et al.); the rejection of claims 13 and 17 under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al.) as applied to claims 1-3, 6-9, 12, 16, 18, and 19 above, and further in view of US 4,966,607 (hereafter, “Shinoki” et al.) and DE102004060496A1 (hereafter, “Allwohn” et al.); and the rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al.) as applied to claims 1-3, 6-9, 12, 16, 18, and 19 above, and further in view of US 4,966,607 (hereafter, “Shinoki” et al.), JP2013053118 (hereafter, “Shimura”, translation of abstract enclosed), and DE102004060496A1 (hereafter, “Allwohn” et al.).
	Applicant’s arguments filed 2/24/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Applicant’s arguments that the previously applied rejections do not meet all limitations newly claimed are persuasive. Accordingly, as outlined above, the rejections previously issued are withdrawn.  New grounds of rejection necessitated by amendments are presented below.
	Applicant’s argument that the prior art does not teach hydrophobic fibers or a starch compound physically modified to produce hydrophobic character, and Applicant’s argument that Shimura teaches away from the modification described by Applicant is not persuasive since the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Specifically, Shimura is relied upon for teaching the rice starch in particular to be useful in generally disclosed hair-treating formulations such as those of Shinoki with the expected advantage of usefulness in hair compositions for good coloring effects, uniformity of dyeing, reduced dripping, and minimized hair damage.  
	Applicant argues that the cited references do not teach a pigmented fiber.  This argument is not persuasive in view of Allwohn’s teachings as applied in the rejection of record, wherein Allwohn is cited for its teaching that pigments and dyes to be similarly useful thereby suggesting substitution of one for the other would reasonably be expected to produce success, when applied in combination with the skill of the ordinary artisan.  
	The new grounds of rejection necessitated by amendment as outlined below also indicate that product-by-process language does not distinguish the instant product claims over the products disclosed in the prior art.
	
New Grounds of Rejection Necessitated by Amendments of 2/24/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 12, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al., previously cited) in view of US 2004/0028636 A1 (herafter, “Collin”, newly cited).
The instant invention is drawn to a composition comprising (a) fibers, wherein the fibers are impregnated with a water-repellant finish to produce hydrophobic fibers, (b) ethanol, (c) at least one polymer, (d) a propellant, (e) a dye, and (f) a pigment, as further specified by the claims.  The new recitation in claim 1 “wherein the fibers are impregnated with a water-repellant finish to produce hydrophobic fibers” is considered product-by-process language wherein the term “impregnated” is used by Applicant as his own lexicographer; it is noted that paragraph [0054] of the specification as filed indicates that hydrophobicity “causes” a water-repellent finish of the fiber with the word “impregnation” following “hydrophobicity” without further definition or structural description.  As such, a fiber inherently having hydrophobic character or a fiber modified to have hydrophobic character is considered to meet the claim, and the term “impregnated” is understood to be associated with a hydrophobic character of the fiber itself and/or of the finish of the fiber in accordance with paragraph [0054]).  As to the product-by-process limitation, the examiner directs applicant’s attention to MPEP 2113: even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production, if the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Frankze teaches compositions for treating, forming, or maintaining a hair style; the compositions comprise a specified polymer in an amount of 0.01 to 25% by weight of the total formulation (limitations of claim 1”c” and ranges overlapping with claim 7) as well as fibers having a length of from 1 to 1100 micrometers (range overlapping with range of 1 to 200 micrometers as recited in claim 6) and comprising 0.01 to 2.5% by weight of the total formulation (range overlapping with claim 2); fibers such as silk, cellulose, flax linen, wool, and cotton can be used as the fiber component (see abstract, in particular)(components “a” and “c” as recited in claim 1 and overlapping amounts as recited in claims 2).  Frankze’s formulations may comprise ingredients including ethanol (column 2, line 50), and hair dyeing and fixing composition Example 16 demonstrates ethanol in an amount of 50% by weight of the total formulation (limitation of claim 1 “b” and overlapping range with claim 8).  Frankze teaches a propellant may be used to spray the composition and that the propellant is present in an amount from 3 to 75% by weight of the total formulation (column 3, lines 37-44)(limitations of claim 1”d” and range overlapping with claim 9).  Frankze teaches that a hair dyeing composition according to the invention may comprise 0.05 to 2.0 percent by weight of a hair dye compound (see column 4, lines 4-18)(limitations of claims 1, 3, and 19) wherein the composition may comprise 0.05 to 3 percent by weight colored fibers (see column 4, lines 3-7)(limitation of claims 12, 16, and 18).
Franzke does not teach a single embodiment necessarily incorporating this particular combination of components, therefore this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine a hair dye and fiber as taught by Frankze with at least one polymer, a propellant, and ethanol, as taught by Franzke with a reasonable expectation of success.  One would have been motivated  to achieve the known benefits associated with each of these components in a hair treating formulation specifically, polymer agent benefits, propellent benefits, and ethanol solvent benefits. 
Franzke does not teach wherein the fibers are impregnated with a water-repellant finish to produce hydrophobic fibers as claimed, however it appears that Franzke teaches fiber materials to be water-insoluble (column 1, lines 55-58) and names examples which appear to have a character of being water-repellant therefore as an inseparable characteristic indistinguishable over the recitation in lines 3-4 of claim 1 as amended.  Franzke teaches usable fibers to be synthetic such as polyester or polyamide yarn or natural fibers such as silk, cellulose, flax, linen, sheep’s wool, or cotton (see column 1, lines 65-67).
Nonetheless, assuming arguendo that Franzke does not necessarily teach this feature, Collin cures this deficiency.
Collin teaches fibers including silk, cotton, wool, flax, cellulose, polyamide, chitosan etc. (see [0046]).  Colin teaches that the fibers may further be treated to become hydrophobic (see Collin claim 23 and [0048])).
Both Franzke and Collin are directed to fibers for use in applications such as haircare products.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize hydrophobic fibers such as those necessarily hydrophobic (i.e., silk or another example claimed) as taught by Franzke or to modify a fiber of Franzke to become hydrophobic as suggested by Colin, with a reasonable expectation of success.  One would have been motivated to do so to ensure insolubility in water in accordance with Franzke’s teachings and to ensure advantages (i.e., surface properties) associated with hydrophobicity as taught by Collin.
Further regarding claims 3-4, since a product and its properties are inseparable and since the products of Franzke and Collin render obvious the claimed product components (see claim 1 limitations addressed above), the oil absorption capacity of jojoba oil characteristic described in claims 3 and 4 is also inseparable from the product addressed above, absent evidence to the contrary.  The office does not have the facilities for examining and comparing Applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989). 

Claims 5, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al., previously cited) in view of US 2004/0028636 A1 (herafter, “Collin”, newly cited) as applied to claims 1-4, 6-9, 12, 16, 18, and 19 above, and further in view of DE102004060496A1 (hereafter, “Allwohn” et al.).
The teachings of Franzke and Collin have been delineated above.  Neither of these teaches the additional inclusion of starch or a pigment as instantly recited.  Allwohn cures this deficiency.
Allwohn teaches hair treating agents to be applied to the hair (abstract, in particular).  It is noted that Allwohn generally allows for the inclusion of a carrier comprising ethanol (see [0008]) as well as polymer components (see [0003] in particular).  Allwohn teaches that natural polymers including starch may also be included (see [0024]) inn amount preferably 0.01 to 20 weight percent, 0.05 to 10%, and particularly preferably 0.1 to 5% by weight (see [0018])(limitation of claims 10).  Allwohn further teaches a hair dye embodiment wherein a dye may be included (see [0051]) and that pigments and direct hair dyes may similarly be included (see Allwohn claim 3 and [0009]) with specified colored pigments being named as desirably included, such as chromium oxide hydrate (CI77289)(limitation of claim 5) in an amount especially from 0.1 to 5% by weight (see [0009] and [0045]-[0047])(limitation of claims 5 and 20).
	Franzke and Allwohn both are directed to hair treating formulations.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add a starch and/or a dye component in an amount specified by Allwohn into the products of Franzke, with a reasonable expectation of success.  With regard to the starch, one would have been motivated to do so in order to desirably adjust the thickness or viscosity of the product as taught by Allowhn (see [0037]).  With regard to the pigment, one would have been motivated to do so since Allwohn teaches equivalently useful colorants including dyes and specific pigments including those instantly claimed to desirably be included for their known hair coloring/dyeing effects.  Further regarding the sum of quantities newly recited in claim 10, the aforementioned ranges overlap this newly claimed range.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al., previously cited) in view of US 2004/0028636 A1 (herafter, “Collin”, newly cited) as applied to claims 1-4, 6-9, 12, 16, 18, and 19 above, and further in view of US 4,966,607 (hereafter, “Shinoki” et al.).
The teachings of Franzke and Collin have been delineated above.  Neither of these specifies a starch-dye component.  It is noted that Franzke teaches fibers including cellulose and others which may be used as the fiber component (see abstract, in particular).  Shinoki cures this deficiency.
Shinoki teaches dyed starches (see abstract, in particular).  Shinoki teaches the state of the art with regard to linking dye molecules to natural polymer molecules such as polysacchardies of cellulose or a protein fiber of wool or silk (see column 1, lines 22-25).  
Where both references pertain to dyeing of substrates such as fibers, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add dyed starches as suggested by Shinoki in the invention of Franzke, with a reasonable expectation of success.  One would have been motivated to do so to facilitate good dye storage and delivery on a starch carrier as disclosed by Shinoki.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al., previously cited) in view of US 2004/0028636 A1 (herafter, “Collin”, newly cited) as applied to claims 1-4, 6-9, 12, 16, 18, and 19 above, and further in view of US 4,966,607 (hereafter, “Shinoki” et al.) and DE102004060496A1 (hereafter, “Allwohn” et al.).
The teachings of Franzke and Collin have been delineated above.  	Franzke and Colin do not specify a fiber-pigment or pigmented fiber component.  It is noted that Franzke teaches fibers including cellulose and others which may be used as the fiber component (see abstract, in particular).  
Shinoki and Allwohn cure this deficiency.
Shinoki teaches dyed starches (see abstract, in particular).  Shinoki teaches the state of the art with regard to linking dye molecules to natural polymer molecules such as polysacchardies of cellulose or a protein fiber of wool or silk (see column 1, lines 22-25).  
Where both references pertain to dyeing of substrates such as fibers, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add dyed starches as suggested by Shinoki in the invention of Franzke, with a reasonable expectation of success.  One would have been motivated to do so to facilitate good dye storage and delivery on a starch carrier as disclosed by Shinoki.
Moreover, Allwohn provides motivation for substituting a pigment for a dye.  Allwohn teaches hair treating agents to be applied to the hair (abstract, in particular).  It is noted that Allwohn generally allows for the inclusion of a carrier comprising ethanol (see [0008]) as well as polymer components (see [0003] in particular).  Allwohn teaches that natural polymers including starch may also be included (see [0024]).  Allwohn further teaches a hair dye embodiment wherein a dye may be included (see [0051]) and that pigments and direct hair dyes may similarly be included (see Allwohn claim 3 and [0009]) with specified colored pigments being named as desirably included.
	Franzke, Collin, and Allwohn are directed to hair treating formulations.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to substitute a pigment for a dye in the formulations of Franzke and Shinoki, based on Allwohn’s teaching of dyes and pigments as equivalently useful in providing color to starch carriers.  It would have been prima facie obvious to add a starch and/or a dye component in an amount specified by Allwohn into the products of Franzke, with a reasonable expectation of success.  With regard to the starch, one would have been motivated to do so in order to desirably adjust the thickness or viscosity of the product as taught by Allowhn (see [0037]).  With regard to the pigment, one would have been motivated to do so since Allwohn teaches equivalently useful colorants including dyes and specific pigments including those instantly claimed to desirably be included for their known hair coloring/dyeing effects.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al., previously cited) in view of US 2004/0028636 A1 (herafter, “Collin”, newly cited) as applied to claims 1-4, 6-9, 12, 16, 18, and 19 above, and further in view of US 4,966,607 (hereafter, “Shinoki” et al.), JP2013053118 (hereafter, “Shimura”, translation of abstract enclosed), and DE102004060496A1 (hereafter, “Allwohn” et al.).
The teachings of Franzke and Collin have been delineated above.  	Franzke and Collin do not specify a dyed rice starch or a pigmented rice starch in particular.  Shinoki, Shimura, and Allwohn cure this deficiency.
Shinoki teaches dyed starches (see abstract, in particular).  Shinoki teaches the state of the art with regard to linking dye molecules to natural polymer molecules such as polysacchardies of cellulose or a protein fiber of wool or silk (see column 1, lines 22-25).  
Where both references pertain to dyeing of substrates such as fibers, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add dyed starches as suggested by Shinoki in the invention of Franzke, with a reasonable expectation of success.  One would have been motivated to do so to facilitate good dye storage and delivery on a starch carrier as disclosed by Shinoki.
Shinoki does not specify a rice starch in particular.  Shimura cures this deficiency.
Shimura teaches hair dye compositions comprising a starch component among others.  The starch may be a rice starch (see abstract, in particular) and may be colored by specified dyes (see abstract).
Both Shinoki and Shimura are directed to starch agents for use in carrying coloring components.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute a rice starch in particular from the teachings of Shimura in place of the generally disclosed starches of Shinoki, with a reasonable expectation of success.  One would have been motivated to do so in the products of Franzkke and Shinoki in order to provide good coloring and color carrying capacity as specifically taught by Shimura where Shimura teaches good coloring effect, uniforming of dying, reduced dye dripping, and minimized hair damage (see “Basic Abstract”).
Moreover, Allwohn provides motivation for substituting a pigment for a dye.  Allwohn teaches hair treating agents to be applied to the hair (abstract, in particular).  It is noted that Allwohn generally allows for the inclusion of a carrier comprising ethanol (see [0008]) as well as polymer components (see [0003] in particular).  Allwohn teaches that natural polymers including starch may also be included (see [0024]).  Allwohn further teaches a hair dye embodiment wherein a dye may be included (see [0051]) and that pigments and direct hair dyes may similarly be included (see Allwohn claim 3 and [0009]) with specified colored pigments being named as desirably included.
	Franzke, Collin, Shinoki, and Allwohn are directed to hair treating formulations.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to substitute a pigment for a dye in the formulations of Franzke and Shinoki, based on Allwohn’s teaching of dyes and pigments as equivalently useful in providing color to starch carriers.  Further still, it would have been prima facie obvious to add a starch and/or a dye component in an amount specified by Allwohn into the products of Franzke, with a reasonable expectation of success.  With regard to the starch, one would have been motivated to do so in order to desirably adjust the thickness or viscosity of the product as taught by Allowhn (see [0037]).  With regard to the pigment, one would have been motivated to do so since Allwohn teaches equivalently useful colorants including dyes and specific pigments including those instantly claimed to desirably be included for their known hair coloring/dyeing effects.
Conclusion
No claim is allowed.  Copending application No. 16689626 in particular is being monitored for double patenting issues as prosecution progresses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617